 
 
    
  
   
   
    
      
  
 

Case 19-24105 Doc5 Filed 10/22/19 Page1 of 2

Fill in this information to identify your case:

  

Debtor 1

 
 

Anissa Hunter

First Name Middle Name

  

Last Name

   

  
 

Debtor 2
{Spouse if, filing) First Name Middle Name Last Name

 

DISTRICT OF MARYLAND -

 

United States Bankruptcy Court for the:

 

  
 

Case number
(if known)

 

OO Check if this is an
amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 1215

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, uniess the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

lentify the creditor and the property tha

  

What do you intend to do with the

   

‘operty that _

    

 

 

secures a debt? :
Creditors Bay Country @ Surrender the property. CNo
name: O Retain the property and redeem it.
_ CO Retain the property and enter into a Ml Yes
Description of 2013 Hyundai Sonata 59987 Reaffirmation Agreement.
property miles CZ Retain the property and [explain}:
securing debt: Location: 5549 Channing Road,
Baltimore MD 21229
Creditors Regional Acceptance I Surrender the property. C1 No
name: © Retain the property and redeem it.
. DC Retain the property and enter into a M Yes
Description of 2013 Hyundai Sonata 59987 Reaffirmation Agreement.
property miles CZ Retain the property and [explain]:
securing debt: Location: 5549 Channing Road,
Baltimore MD 21229

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

   

scribe your unexpi

  

al property leases

 

Will

   

lease be assumed?
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 
Case 19-24105 Doc5 Filed 10/22/19 Page 2 of 2

 

 

Debtor1 Anissa Hunter Case number (if known)
Lessor's name: OO No
Description of leased

Property: OO Yes
Lessor's name: [] No
Description of leased

Property: CQ Yes
Lessor's name: OO No
Description of leased

Property: O Yes
Lessor's name: O No
Description of leased

Property: O Yes
Lessor's name: OO No
Description of leased

Property: OO Yes
Lessor's name: OO No
Description of leased

Property: O Yes
Lessor's name: O No
Description of leased

Property: O Yes

Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 

 

 

 

Anissa Hunter Signature of Debtor 2
Signature of Debtor 1
Date October 22, 2019 Date
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
